Case: 19-12190    Date Filed: 03/16/2020   Page: 1 of 10



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12190
                            Non-Argument Calendar
                          ________________________

                            Agency No. A209-007-422


EULALIA ANDRES-DIEGO, et al.,
                                                                         Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (March 16, 2020)

Before WILLIAM PRYOR, MARTIN, and HULL, Circuit Judges.
PER CURIAM:

      Eulalia Andres-Diego and her two minor children petition for review of the

Board of Immigration Appeals’ (“BIA”) final order affirming the Immigration

Judge’s (“IJ”) denial of their application for asylum, withholding of removal, and
                 Case: 19-12190       Date Filed: 03/16/2020   Page: 2 of 10



relief under the United Nations Convention Against Torture. After careful review,

we deny their petition.

                                                I.

      Andres-Diego is a 25-year-old native and citizen of Guatemala. She married

Juan De Diego Jacinto in April 2013. The couple welcomed two daughters, A. and

M.,1 in 2013 and 2015. The family lived in San Miguel Acatán, Guatemala, from

the time they married until April 2016.

      One night in April 2016, three masked men dressed in black and carrying

guns came to Andres-Diego’s home. The men “pointed guns and demanded

[Andres-Diego] give them 10,000 quetzales” or they would kidnap her children

and likely kill Andres-Diego. Andres-Diego did not have this money, but the men

told her they would come back in a week to collect the sum. Andres-Diego did not

know who the men were. She thought the men “belong[ed] to a group” and that

“somebody sent them.” She believed the men had targeted her because her father-

in-law, who lived in the United States, sent her family money once or twice a

month. Andres-Diego would pick up these remittances at a service called

Intermex. Andres-Diego testified the thieves “probably . . . [thought] that I have

money” because of her trips to Intermex.




      1
          A. and M. are also Guatemala natives and citizens.


                                                2
              Case: 19-12190    Date Filed: 03/16/2020   Page: 3 of 10



      Scared by the three men’s threats, Andres-Diego quickly fled Guatemala

with her two young daughters. She did not report the threats to the Guatemalan

police because she had heard from others that “they don’t help even if you report.”

Andres-Diego did not believe she could relocate within Guatemala because she is

of Mayan ethnicity; her native language, Kanjobal, is not spoken anywhere else in

the country; and she has a “very limited working knowledge of Spanish.” She also

feared that “if we return, we will be killed because we did not pay the 10,000

quetzales.”

      Andres-Diego and her daughters entered the United States on May 10, 2016.

The following day, the Department of Homeland Security served them with

Notices to Appear, charging them with being removable under Section

212(a)(6)(A)(i) of the Immigration and Nationality Act, 8 U.S.C.

§ 1182(a)(6)(A)(i), as noncitizens present in the United States without being

admitted or paroled. Andres-Diego and her children, through counsel, admitted

these facts and conceded removability.

      In 2017, Andres-Diego applied for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Andres-Diego’s minor

daughters were added as derivative beneficiaries of her application. In support of

her asylum claim, Andres-Diego argued that she had been persecuted on account of

her membership in two particular social groups (“PSG”): “the Diego Jacinto family



                                         3
              Case: 19-12190        Date Filed: 03/16/2020   Page: 4 of 10



who live in the United States;” and “people in [the] Guatemala community who are

identified as having access to money.” She also submitted that she was persecuted

because of her political opinion, exhibited by her refusal to comply with the

extortionate demands of the masked men.

      Following a hearing, an IJ denied Andres-Diego’s and her daughters’

applications and ordered them removed to Guatemala. In an oral decision, the IJ

found Andres-Diego credible but concluded she had failed to meet her burden of

proof on any of her claims. For Andres-Diego’s asylum claim, the IJ determined

she had not established past persecution. The IJ also found that any persecution

Andres-Diego experienced was not related to her membership in a PSG or her

political opinions. The IJ then concluded Andres-Diego could not establish a well-

founded fear of future persecution. Because Andres-Diego was not eligible for

asylum, the IJ also rejected her claim for withholding of removal. Finally, the IJ

found the Guatemalan government had not directed or acquiesced to any potential

torture of Andres-Diego, defeating her claim for CAT protection.

      Andres-Diego appealed to the BIA. The BIA dismissed her appeal and

adopted and affirmed the IJ’s decision. Andres-Diego and her daughters timely

petitioned this Court for review.




                                             4
              Case: 19-12190    Date Filed: 03/16/2020   Page: 5 of 10



                                        II.

      “When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision.” Chacon-Botero v. U.S. Att’y

Gen., 427 F.3d 954, 956 (11th Cir. 2005) (per curiam). If the BIA expressly adopts

the IJ’s reasoning, we will also review the IJ’s decision. Id. Here, the BIA

expressly adopted the IJ’s reasoning, so we review both the IJ and the BIA’s

decisions. See id. We examine the agency’s factual determinations for substantial

evidence and we review de novo its conclusions of law. Gonzalez v. U.S. Att’y

Gen., 820 F.3d 399, 403 (11th Cir. 2016) (per curiam).

                                        III.

      On the record before us, the IJ and the BIA properly denied Andres-Diego’s

application for asylum, withholding of removal, and protection under the CAT.

We first address Andres-Diego’s claims for asylum and withholding of removal,

then turn to her claim for CAT protection.

                                        A.

      To be eligible for asylum or withholding of removal, a noncitizen must

prove she suffered persecution on account of a protected ground. Perez-Sanchez v.

U.S. Att’y Gen., 935 F.3d 1148, 1158 (11th Cir. 2019) (quotation marks omitted).

This connection between the persecution and the statutorily protected ground is

known as the “nexus” requirement. Id. To satisfy the nexus requirement, an



                                         5
                Case: 19-12190       Date Filed: 03/16/2020      Page: 6 of 10



asylum applicant must establish that the protected ground was “at least one central

reason” for her persecution. Id. (quoting 8 U.S.C. § 1158(b)(1)(B)(i)). Protected

grounds include “race, religion, nationality, membership in a particular social

group, or political opinion.” See 8 U.S.C. § 1101(a)(42)(B).

       Assuming that Andres-Diego can establish past persecution through

evidence of the death and kidnapping threats made against her and her family, she

does not show this harm occurred because of her membership in a PSG or her

political opinion. We therefore affirm the IJ’s denial of her claims for asylum and

withholding of removal.

   1. Andres-Diego’s Proposed PSGs

       Andres-Diego claimed membership in two PSGs in support of her claims:

being a person identified in the Guatemalan community as having access to money,

and being a part of the Diego Jacinto family who live in the United States.2

Neither PSG, however, supports her eligibility for asylum or withholding of

removal.



       2
         The government contends that Andres-Diego improperly articulates two new proposed
PSGs in her opening brief, and thus she has abandoned the two PSGs she proposed to the IJ. To
the extent that Andres-Diego reformulated her two proposed PSGs in her brief, we cannot
consider them because she did not propose them to the BIA and exhaust her administrative
remedies. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per
curiam) (explaining this Court lacks jurisdiction to consider claims not raised before the BIA).
Nevertheless, because we affirm denial of Andres-Diego’s application on the merits, we decline
to address the distinction made by the government regarding the PSGs Andres-Diego asserted
before the IJ, and those she asserts here.


                                               6
                Case: 19-12190   Date Filed: 03/16/2020   Page: 7 of 10



       Andres-Diego’s first proposed PSG, “people in [a] Guatemala community

who are identified as having access to money,” is not cognizable because the group

is defined by the harm Andres-Diego suffered as a victim of extortion. See

Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1198 (11th Cir. 2006) (“The risk

of persecution alone does not create a particular social group within the meaning of

the [Immigration and Nationality Act].”). Beyond this, asylum applicants who

were targeted for extortion solely because of their wealth or perceived wealth

cannot show a nexus between their persecution and a protected ground. Compare

Rivera v. U.S. Att’y Gen., 487 F.3d 815, 821–23 (11th Cir. 2007) (denying a

petition for review of an asylum application because there was “substantial

evidence to support the Immigration Judge’s finding that the motive of the FARC

[a Colombian rebel group] for persecuting the petitioners’ [wealthy] family was to

raise funds”), with Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1234–35

(11th Cir. 2007) (granting a petition for review because “[a]lthough the FARC did

demand financial support from [the asylum applicant], the record as a whole

compels the conclusion that the FARC also targeted [him] because of his political

activities”).




                                          7
                Case: 19-12190       Date Filed: 03/16/2020        Page: 8 of 10



       Andres-Diego’s second proposed PSG, “the Diego Jacinto family who live

in the United States,” bears no nexus to the harm she suffered.3 Andres-Diego’s

account of the masked men’s extortion and death threats does not show that the

men targeted her because she was part of the Diego Jacinto family. Indeed,

Andres-Diego testified that she did not know why the masked men threatened her.

She could only guess that the men found out her father-in-law sent her money from

the United States because the men saw her visit Intermex. She did not introduce

any evidence of harm befalling any other Diego Jacinto family members in

Guatemala. On this record, Andres-Diego showed no nexus between belonging to

the Diego Jacinto family and the extortion she experienced. See Perez-Zenteno v.

U.S. Att’y Gen., 913 F.3d 1301, 1312 (11th Cir. 2019) (denying a petition for

review because the asylum applicant did not introduce enough evidence of nexus

between a violent attack she suffered and her family’s connections to the United

States); Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1310–11 (11th Cir. 2013)

(per curiam) (denying a petition for review because the asylum applicant “failed to

show that the harm he feared . . . arose from his [family] membership,” and the




       3
         We assume, without deciding, that Andres-Diego’s family-membership PSG is
cognizable under the Immigration and Nationality Act. See Matter of L-E-A-, 27 I&N Dec. 581,
586 (A.G. 2019) (holding that an asylum applicant proposing a PSG based on family
membership “must establish that his specific family group is defined with sufficient particularity
and is socially distinct in his society”).


                                                8
              Case: 19-12190     Date Filed: 03/16/2020   Page: 9 of 10



record established other reasons behind the killing and kidnapping of his family

members).

   2. Andres-Diego’s Political Opinion

      Finally, Andres-Diego argued before the IJ that her refusal to pay the

masked men constituted a political opinion against extortion. Andres-Diego does

not repeat these arguments in her brief to this Court, so we cannot consider them.

See United States v. Nealy, 232 F.3d 825, 830–31 (11th Cir. 2000) (noting that

issues not raised in an initial brief are abandoned).

      The record reflects that Andres-Diego and her children were victims of a

frightening and serious crime. But evidence that is “consistent with acts of private

violence” or that “merely shows that a person has been the victim of criminal

activity[] does not constitute evidence of persecution based on a statutorily

protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(per curiam). For all these reasons, the IJ’s and the BIA’s decisions to deny

Andres-Diego asylum and withholding of removal were proper.

                                          B.

      In the proceedings below, Andres-Diego also applied for protection under

the CAT. The IJ and BIA denied her CAT relief. But Andres-Diego does not

challenge the agency’s denial of CAT relief in her brief to this Court. As a result,

we do not pass on the merits of her CAT claim. See Kazemzadeh v. U.S. Att’y



                                           9
             Case: 19-12190     Date Filed: 03/16/2020   Page: 10 of 10



Gen., 577 F.3d 1341, 1352 (11th Cir. 2009) (holding a petitioner abandoned his

CAT claim by failing to raise more than a “passing reference” to it in his brief).

      For the reasons given, we deny Andres-Diego’s petition for review.

      PETITION DENIED.




                                         10